Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 3/19/2021 has been entered. Claims 1-5, 7-12, 14-17 and 21-25 are pending. Claims 6, 13 and 18-20 have been canceled. Claims 21-25 are new. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/25/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11 and 16-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), hereinafter referred to as Estes, further in view of Carlsgaard et al. (U.S Publication No. 2014/0321246), and hereinafter referred to as Carlsgaard,  and Rankers (U.S Publication No. 2011/0009813).
Regarding claim 1, Estes discloses a medication delivery system (infusion pump system 10, Fig. 1) comprising: a medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2; paragraph 40) adapted to dispense medication, the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) comprising memory (memory 24, Fig. 1) to store a medication delivery schedule or time-dependent dosage parameters (Paragraph 30 and 51); the medication delivery device (infusion pump assembly 20, 
However Estes does not disclose timestamps based on a universal concept of time that is independent of a time zone in which the medication delivery device is located; or the medication delivery information or user actions being stored along with timestamps based on the universal concept of time; or presenting a visual display along with times, wherein the wherein the displayed times are determined using the timestamps based on the universal concept of time adjusted based on the current time zone setting of the remote computing device. Additionally, Estes does not explicitly disclose  a mobile application clock maintained by a mobile application executing on the remote computing device that is distinct from an operating system clock of the remote computing device, wherein the mobile application clock is configured to use the current time zone setting for the remote computing device to determine a current time for the current time zone of the remote computing device independent of manual time settings of the remote computing device, wherein the mobile application clock is further configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation.
Carlsgaard teaches a diabetes management system that includes a medical device (device 12) to measure glucose and a remote computing device (mobile phone 16, Fig. 1). Carlsgaard further teaches utilizing data from the medical device with timestamps based on a universal concept of time that is independent of a time zone in which the medication delivery device is located (Paragraph 9 and 30). Additionally, Carlsgaard teaches storing information along with timestamps based on the universal concept of time (Paragraph 30). Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) presenting a visual display of the medication delivery information (Figure 9) or user actions along with times (example, daily patient glucose summary 304, Fig. 9; exemplary patient glucose report 416, Fig. 10) wherein the displayed times are determined using the timestamps based on the universal concept of time (Paragraph 30) adjusted based on the current time zone setting of the remote computing device (Paragraph 31 and 81). Carlsgaard further teaches a mobile application clock maintained by a mobile application (Paragraph 33 and 34, see internal clock) executing on the remote computing device that is distinct from an operating system clock of the remote computing device (Paragraphs 71-73).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems of Estes and Carlsgaard by modifying the remote computing device of Estes to include the display features and time tracking systems of the remote computing device of Carlsgaard and by modifying the medication delivery device of Estes such that its data (medication delivery schedule or time-dependent dosage parameters and medication delivery information) includes timestamps based on the universal concept of time, as taught by Carlsgaard and includes the mobile application clock maintained by a mobile application, as taught by Carlsgaard, in order to yield the predictable results of a medication delivery device and remote computing device that 
	The combination of Estes and Carlsgaard as described above does not explicitly teach the mobile application clock is configured to use the current time zone setting for the remote computing device to determine a current time for the current time zone of the remote computing device independent of manual time settings of the remote computing device, wherein the mobile application clock is further configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation.
However, Rankers teaches a medical device system including a medical device (portable medical device 400, Fig. 5), which can be realized as remote computing device (Paragraph 81) that determines current 	R4 device independent of the time zone settings of the remote computing device (Paragraph 91). Rankers teaches the remote computing device (portable medical device 400, Fig. 5) including a GPS receiver which allows the device to gather current time zone information (Paragraph 91). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile application clock of the combination of Estes and Carlsgaard to include a GPS receiver that would yield the predictable results of a remote computing device whose mobile application gathered time zone data based off of GPS, as taught by Rankers, yielding the predictable results of the mobile application clock (see internal clock, Carlsgaard paragraphs 33-34)  is configured to use the current time zone setting for the remote computing device (determined using the GPS of rankers) to determine a current time for the current time zone of the remote computing device (determined using the GPS of rankers) independent of manual time settings of the remote computing device (see manual settings of paragraph 31 of Carlsgaard). One of ordinary skill in the art would have 
The Examiner notes that the limitation “configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation” is being treated as functional language and the Examiner is of the position that the combination of Estes, Carlsgaard and Rankers is fully capable of performing these functions. Since in the combination of Estes, Carlsgaard and Rankers the mobile application is relying only on the GPS described by Rankers to gather the current time setting, it is obvious that the mobile application would ignore the manual time settings all the time and especially when the medication delivery system provides therapy delivery or therapy recommendation. A mobile application would use its own clock when carrying out functions and this clock is determined using the GPS of Rankers rather than the manual settings described in paragraph 31 of Carlsgaard.
The combination of Estes, Carlsgaard and Rankers is hereinafter referred to as the combination of Estes, Carlsgaard and Rankers. 
Regarding claim 2, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. Carlsgaard further teaches receiving blood glucose level information from a blood glucose monitor and storing (Paragraph 76) the blood glucose level (Paragraph 23) information along with timestamps based on the universal concept of time that is independent of the time zone in which the medication delivery device is located (Paragraph 9 and 30). Additionally, Carlsgaard teaches the remote computing device (mobile phone 16, Fig. 1) is further configured to receive the timestamped blood glucose level information (Paragraph 23), and present a visual display of the blood glucose level 
However, Estes and Carlsgaard do not explicitly teach that the medication delivery device is configured to receive blood glucose information; or the remote computing device is configured to receive the timestamped blood glucose level information from the medication delivery device.
	Rankers teaches a medical device system including a remote computing device (wireless controller device 106, Fig. 1) and medication delivery device (insulin infusion pump 102, Fig. 1) in which the medication delivery device is configured to receive blood glucose level information (Paragraph 70) from a blood glucose monitor (glucose sensor transmitter 104, Fig. 1) and store the blood glucose level information (Paragraph 82, see memory).  Rankers further teaches the remote computing device (wireless controller device 106, Fig. 1) and the remote computing device (wireless controller device 106, Fig. 1) is further configured to receive the timestamped blood glucose level information from the medication delivery device (see schematic of Figure 1; Paragraph 65). 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes, Carlsgaard and Rankers to enable the medication delivery device to receive blood glucose information and enable the medication delivery device to transmit this blood glucose information to the remote computing device, as taught by Rankers, to achieve the predictable results of a system in which the blood glucose information travels through the medication delivery device rather than directly to the remote computing device. One of ordinary skill in the art would have been motivated to make this modification in order to allow the medication delivery device to receive sensor data for the purposes of calibration or allow the medication delivery device to activate its infusion mechanism in response to the received sensor data, in case of high or low glucose levels, as taught by Rankers (Paragraph 68).

    PNG
    media_image1.png
    547
    335
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) is configured to convert the timestamps for the timestamped medication delivery information (see combination of claim 1) from times based on the universal concept of time to times based on the current time zone setting of the remote computing device using the mobile application (diabetes management application 14, Fig. 1) clock maintained by the mobile application (Paragraph 33 and 34, see internal clock). 
Regarding claim 5, the combination of Estes, Carlsgaard and Rankers teaches all of claim 4, as previously discussed. The combination of Estes, Carlsgaard and Rankers further teaches the mobile application clock (see internal clock, paragraphs 33-34; Carlsgaard) is further configured to determine the current time for the current time zone of the remote computing device independent of time zone settings of the remote computing device (paragraph 91 of Rankers). Rankers teaches the remote 
	Regarding claim 9, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 4, as previously discussed. Carlsgaard further teaches the mobile application (diabetes management application 14, Fig. 1) executing on the remote computing device (mobile phone 16, Fig. 1) is configured to initialize the mobile application clock using timestamped information received from the medication delivery device (see combination of claim 1) (Paragraph 33).
	Regarding claim 10, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 9, as previously discussed. Carlsgaard further teaches the timestamps for the timestamped information received from the medication delivery device (see combination of claim 1) are based on the universal concept of time (Paragraph 30). 
Regarding claim 11, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 9, as previously discussed. Carlsgaard further teaches the mobile application (diabetes management application 14, Fig. 1) executing on the remote computing device (mobile phone 16, Fig. 1) is configured to maintain a universal concept of time for the mobile application clock (Paragraph 33, see internal clock) by monitoring an elapsed time since the remote computing device was started (Paragraph 40) or an elapsed time since the mobile application was initialized and comparing the elapsed time (Paragraphs 35 and 37, see delta time) associated with information from the medication delivery device (see combination of claim 1) that indicates the universal concept of time to the current amount of elapsed time (Paragraphs 33-34 and 71). 
Regarding claim 16, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 1, as previously discussed. Estes further discloses the medication delivery device comprises: a portable pump housing (housing structure 110, Fig. 2) that receives a medication supply (fluid cartridge 
Regarding claim 17, the combination of Estes, Carlsgaard and Rankers teaches the combination of claim 1, as previously discussed. Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) is a smartphone (Paragraph 23) configured to wirelessly communicate (see Figure 1 and Paragraph 23) with the medication delivery device (see combination of claim 1).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and Rankers (U.S Publication No. 2011/0009813) as applied to claim 4 above, and further in view of Newman et al.  (EP 2186030), herein referred to as Newman. 
Regarding claim 7, the combination of Estes, Carlsgaard and Rankers teaches all of claim 4 as previously discussed. Carlsgaard further teaches the mobile application (diabetes management application 14, Fig. 1) executing on the remote computing device (mobile phone 16, Fig. 1) is configured to initialize the mobile application clock using a time based on the universal concept of time (Paragraph 32). Additionally, Carlsgaard teaches a server (remote server 18, Fig. 1; Paragraph 23).
However, Carlsgaard does not teach that the universal concept of time is received from a server. 
Neman teaches as system for controlling medical devices including a medical device server (medical device server 102, Fig. 1) which transmits the universal concept of time to a medical device (Paragraph 32 and 199).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the server of Carlsgaard to transmit time based on the universal 
The modified system of claim 7 of Estes, Carlsgaard and Rankers in view of Newman will hereinafter be referred to as Estes, Carlsgaard and Rankers in view of Neman.
Regarding claim 8, Estes, Carlsgaard and Rankers in view of Newman teach the combination of claim 7, as previously discussed. Carlsgaard further teaches the server (remote server 18, Fig. 1) is a mobile application server for the mobile application (Paragraph 23).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675) and Carlsgaard et al. (U.S Publication No. 2014/0321246) further in view of Haubrich et al. (US 2004/0215272), hereinafter referred to as Haubrich.
Regarding claim 12, Estes discloses a medication delivery system (infusion pump system 10, Fig. 1) comprising: a medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2; paragraph 40) adapted to dispense medication, the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) comprising memory (memory 24, Fig. 1) to store a medication delivery schedule or time-dependent dosage parameters (Paragraph 30 and 51); the medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 20 and pump device 100, Fig. 2) being further adapted to record medication delivery information or user actions (Paragraph 51)  the medication delivery information or 
However Estes does not disclose timestamps based on based on a universal concept of time that is independent of a time zone in which the medication delivery device is located; or the medication delivery information or user actions being stored along with timestamps based on the universal concept of time; or presenting a visual display along with times, wherein the wherein the displayed times are determined using the timestamps based on the universal concept of time adjusted based on the current time zone setting of the remote computing device. Additionally, Estes does not disclose the medication delivery device is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time or wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Carlsgaard teaches a diabetes management system that includes a medical device to measure glucose and a remote computing device (mobile phone 16, Fig. 1). Carlsgaard further teaches data from the medical device with timestamps based on a universal concept of time that is independent of a time zone in which the medication delivery device is located (Paragraph 9 and 30). Additionally, Carlsgaard teaches storing information along with timestamps based on the universal concept of time (Paragraph 30). Carlsgaard further teaches the remote computing device (mobile phone 16, Fig. 1) presenting a 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems of Estes and Carlsgaard by modifying the remote computing device of Estes to include the display features and time tracking systems of the remote computing device of Carlsgaard and by modifying the medication delivery device of Estes such that its data (medication delivery schedule or time-dependent dosage parameters and medication delivery information) includes timestamps based on the universal concept of time, as taught by Carlsgaard, in order to yield the predictable results of a medication delivery device and remote computing device that keep time based on the universal concept of time. One of ordinary skill in the art would have been motivated to make this modification in order to create a foundation for a time keeping system that overcomes inherent inaccuracies of keeping multiple clocks between multiple devices, as taught by Carlsgaard (Paragraph 4). 
Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication delivery device of Estes to include a clock that maintains a current time based on the universal concept of time, as taught by Carlsgaard, in order to yield the predictable result of a medication delivery device that keeps time. One of ordinary skill in 
The above described combination of Estes and Carlsgaard does not explicitly disclose wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Haubrich teaches techniques for medical device synchronization (abstract), further teaching wherein the therapy delivery device (IMD 12, Fig. 1) is configured to initialize the therapy delivery device clock (clock of IMD 12, see paragraph 8) using time information received from the remote computing device (external device 14, Fig. 1). See paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes and Carlsgaard described above to include initializing the delivery device clock using time information received from the remote computing device, as taught by Haubrich. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize the clock of the delivery device to the time reference for the remote computing device (external device), as taught by Haubrich (paragraph 37). This benefits the patient because it allows for communications between the delivery device and remote computing device to be scheduled efficiently, as taught by Haubrich (paragraph 38).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675) and Carlsgaard et al. (U.S Publication No. 2014/0321246) further in view of Gilet et al. (WO 2017013464 A1), hereinafter referred to as Gilet.
Regarding claim 14, Estes discloses a medication delivery system (infusion pump system 10, Fig. 1) comprising: a medication delivery device (infusion pump assembly 20, Fig. 1; Infusion pump assembly 
However Estes does not disclose timestamps based on based on a universal concept of time that is independent of a time zone in which the medication delivery device is located; or the medication delivery information or user actions being stored along with timestamps based on the universal concept of time; or presenting a visual display along with times, wherein the wherein the displayed times are determined using the timestamps based on the universal concept of time adjusted based on the current time zone setting of the remote computing device. Additionally, Estes does not disclose the medication delivery device is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time or wherein the medication delivery device comprises a medication delivery pen and a removable cap affixed to the medication delivery pen.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems of Estes and Carlsgaard by modifying the remote computing device of Estes to include the display features and time tracking systems of the remote computing device of Carlsgaard and by modifying the medication delivery device of Estes such that its data (medication delivery schedule or time-dependent dosage parameters and medication delivery information) includes timestamps based on the universal concept of time, as taught by Carlsgaard, in order to yield the predictable results of a medication delivery device and remote computing device that keep time based on the universal concept of time. One of ordinary skill in the art would have been motivated to make this modification in order to create a foundation for a time keeping system that 
However, the above described combination of Estes and Carlsgaard does not disclose the medication delivery device comprises a medication delivery pen and a removable cap affixed to the medication delivery pen. 
Gilet teaches a dose control device (abstract), further teaching a medication delivery device (drug delivery device 20, Fig. 3) comprises a medication delivery pen (see Fig. 3) and a removable cap (dose control device 30, Fig. 3; see abstract for removable) affixed to the medication delivery pen. The Examiner considers dose control device 30 to be a cap, especially because the associated commercially available product is the Mallya Smart Cap and therefore it is referred to as a cap in the art. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, swap the infusion pump Estes with the medication delivery pen of Gilet. One of ordinary skill in the art would have been motivated to make this modification to provide an alternate means for a patient to self-inject a drug, as taught by Gilet (page 1, lines 4-10).
The combination of Estes, Carlsgaard and Gilet is hereinafter referred to as the combination of Estes, Carlsgaard and Gilet. 
Regarding claim 15, the combination of Estes, Carlsgaard and Gilet teaches all of claim 14, as previously discussed. Gilet further teaches the removable cap (dose control device 30, Fig. 3; see abstract for removable) is a removable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246)  and Rankers (U.S Publication No. 2011/0009813), as applied to claim 1 above, further in view of Haubrich et al. (US 2004/0215272), hereinafter referred to as Haubrich.
Regarding claim 21, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. Carlsgaard further teaches a medical device that is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time (Paragraph 30).
However, the combination of Estes, Carlsgaard and Rankers does not teach wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Haubrich teaches techniques for medical device synchronization (abstract), further teaching wherein the therapy delivery device (IMD 12, Fig. 1) is configured to initialize the therapy delivery device clock  (clock of IMD 12, see paragraph 8) using time information received from the remote computing device (external device 14, Fig. 1). See paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes, Carlsgaard and Rankers to include initializing the delivery device clock using time information received from the remote computing device, as taught by Haubrich. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize the clock of the delivery device to the time reference for the remote computing device (external device), as taught by Haubrich (paragraph 37). This benefits the patient because it allows for communications between the delivery device and remote computing device to be scheduled efficiently, as taught by Haubrich (paragraph 38).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and Rankers (U.S Publication No. 2011/0009813), as applied to claim 1 above, further in view of Gilet et al. (WO 2017013464 A1). 
Regarding claim 22, the combination of Estes, Carlsgaard and Rankers teaches all of claim 1, as previously discussed. However, the combination of Estes, Carlsgaard and Rankers do not teach the medication delivery device comprises a medication delivery pen and a removable cap affixed to the medication delivery pen.
Gilet teaches a dose control device (abstract), further teaching a medication delivery device (drug delivery device 20, Fig. 3) comprises a medication delivery pen (see Fig. 3) and a removable cap (dose control device 30, Fig. 3; see abstract for removable) affixed to the medication delivery pen. The Examiner considers dose control device 30 to be a cap, especially because the associated commercially available product is the Mallya Smart Cap and therefore it is commonly referred to as a cap in the art. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, swap the infusion pump Estes with the medication delivery pen of Gilet. One of ordinary skill in the art would have been motivated to make this modification to provide an alternate means for a patient to self-inject a drug, as taught by Gilet (page 1, lines 4-10).
The combination of Estes, Carlsgaard, Rankers and Gilet is hereinafter referred to as the combination of Estes, Carlsgaard, Rankers and Gilet. 
Regarding claim 23, the combination of Estes, Carlsgaard, Rankers and Gilet teaches all of claim 22, as previously discussed. Gilet further teaches the removable cap (dose control device 30, Fig. 3; see abstract for removable) is a removable smart cap (dose control device 30, Fig. 3; see abstract for removable) that includes the memory (MEM 6, Fig. 1) to store the medication delivery schedule or time-dependent dosage parameters. The Examiner notes that the limitation “to store the medication delivery .
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and Haubrich et al. (US 2004/0215272) as applied to claim 12, further in view of Rankers (U.S Publication No. 2011/0009813). 
Regarding claim 24, the combination of Estes, Carlsgaard and Haubrich teaches all of claim 12, as previously discussed. Carlsgaard further teaches a mobile application clock maintained by a mobile application (Paragraph 33 and 34, see internal clock) executing on the remote computing device that is distinct from an operating system clock of the remote computing device (Paragraphs 71-73).
However, the combination of Estes, Carlsgaard and Haubrich does not explicitly teach the mobile application clock is configured to use the current time zone setting for the remote computing device to determine a current time for the current time zone of the remote computing device independent of manual time settings of the remote computing device, wherein the mobile application clock is further configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation.
However, Rankers teaches a medical device system including a medical device (portable medical device 400, Fig. 5), which can be realized as remote computing device (Paragraph 81) that determines current time for the current time zone of the remote computing device independent of the time zone settings of the remote computing device (Paragraph 91). Rankers teaches the remote computing device (portable medical device 400, Fig. 5) including a GPS receiver which allows the device to gather current time zone information (Paragraph 91). 
the mobile application clock (see internal clock, Carlsgaard paragraphs 33-34)  is configured to use the current time zone setting for the remote computing device (determined using the GPS of rankers) to determine a current time for the current time zone of the remote computing device (determined using the GPS of rankers) independent of manual time settings of the remote computing device (see manual settings of paragraph 31 of Carlsgaard). One of ordinary skill in the art would have been motivated to make this modification in order to gather geographic position data to provide a variety of location-dependent information to the user of the medical device, as taught by Rankers (Paragraph 91), such as information regarding where to acquire an item associated with treatment of a medical condition based on the distance from the location of the remote computing device (Paragraph 18), as taught by Rankers. 
The Examiner notes that the limitation “configured to use the determined current time, and ignore the manual time settings, when the medication delivery system provides therapy delivery or a therapy recommendation.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. (U.S Publication No. 2016/0038675), Carlsgaard et al. (U.S Publication No. 2014/0321246) and  Gilet et al. (WO 2017013464 A1) as applied to claim 14 above,  further in view of further in view of Haubrich et al. (US 2004/0215272), hereinafter referred to as Haubrich.
Regarding claim 25, the combination of Estes, Carlsgaard and Gilet teaches all of claim 14, as previously discussed. Carlsgaard further teaches a medical device that is configured to maintain a delivery device clock that maintains a current time based on the universal concept of time (Paragraph 30).
However, the combination of Estes, Carlsgaard and Gilet does not teach wherein the medication delivery device is configured to initialize the delivery device clock using time information received from the remote computing device.
Haubrich teaches techniques for medical device synchronization (abstract), further teaching wherein the therapy delivery device (IMD 12, Fig. 1) is configured to initialize the therapy delivery device clock (clock of IMD 12, see paragraph 8)using time information received from the remote computing device (external device 14, Fig. 1). See paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Estes, Carlsgaard and Gilet to include initializing the delivery device clock using time information received from the remote computing device, as taught by Haubrich. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize the clock of the delivery device to the time reference for the remote computing device (external device), as taught by Haubrich (paragraph 37). This benefits the patient because it allows for communications between the delivery device and remote computing device to be scheduled efficiently, as taught by Haubrich (paragraph 38).

Response to Arguments
Applicant's arguments filed 3/19/2021 regarding claim 5 have been fully considered but they are not persuasive. Although neither Carlsgaard nor Rankers may explicitly state the mobile application clock should “ignore the manual time settings” and do so “when the medication delivery system provides therapy delivery or a therapy recommendation”, the combination of Estes, Rankers and Carlsgaard as described in the rejection of Claim 1 of this office action teach mobile application clock maintained by a mobile application (Paragraph 33 and 34, see internal clock; Carlsgaard) executing on the remote computing device that is distinct from an operating system clock of the remote computing device (Paragraphs 71-73; Carlsgaard), wherein the mobile application clock (internal clock of Carlsgaard) is configured to use the current time zone setting (which is determined using the GPS of Rankers described in paragraph 91 of Rankers which is incorporated into the device of Estes and Carlsgaard) for the remote computing device to determine a current time for the current time zone (determined using the GPS of Rankers which is incorporated into the device of Estes and Carlsgaard) of the remote computing device independent of manual time settings of the remote computing device (the manual time zone settings are described Carlsgaard in paragraph 31 when the user manually sets them) wherein the mobile application clock is further configured to use the determined current time (this is the time determined by the GPS of Rankers paragraph 91). This is independent of the manual time zone settings (set by the user of Carlsgaard, paragraph 31) because the GPS of Rankers is added to the device in addition to the ability of the user to manually set the time zone. If the remote computing device is realized as a mobile phone, as in Carlsgaard, the phone would have both a manual time zone settings for the user to input and a GPS which can gather time zone data. This means that the mobile application (as described by Carlsgaard) may use the GPS to determine the current time of the current time zone that the remote computing device is in, independent of what the user of the mobile phone may of entered manually. This is similar to how a Google Maps on an iPhone uses GPS and presents the user with map . 
Applicant’s arguments in the response dated 3/19/2021 regarding claims 12-13 were found to be persuasive, therefore a new prior art rejection has been applied to these limitations of the claims and thus the Examiner is issuing a second Non-Final Action. 
Applicant’s arguments filed 3/19/2021 regarding claim 14 have been considered, but are moot as they do not apply to the current art rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783